Within proper time after the opinion in this case was announced, appellant filed his motion for rehearing. A few days thereafter he filed an application to withdraw said motion. Before this application came on for hearing, he filed another motion asking permission to withdraw his application to dismiss, and requesting that we consider his original motion for rehearing. It was set out in the application that the Governor of Texas had granted a full pardon as to his jail sentence, and reduced the fine to One Hundred Dollars. In the last motion it is revealed that the Governor has rescinded his action.
The application to withdraw motion for rehearing is, in accordance with his last expressed wishes, withdrawn and the original motion for rehearing has been considered. We are of the opinion, however, that the original opinion properly disposed of the issues in the case, and that nothing new is raised by the motion for rehearing. Considering that a correct conclusion was reached in the original opinion, the motion for rehearing is, without further discussion, overruled.